DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2022 has been entered. Claims 1-26 are pending. Claims 6-9 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and nonelected Group II as indicated by the applicant in the RESPONSE TO ELECTION REQUIREMENT, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021. Claims 1-5 and 10-23 are considered. An action follows below:
Response to Arguments
The objection of claim 4 in the previous Office action dated 04/05/2022 is withdrawn.
With respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama in the previous Office action dated 04/05/2022, Applicant amends this claim and provides on pages 12-15 of the amendment arguments which have been considered but they are not persuasive because Applicant is attacking references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Applicant argues: “Accordingly, the cited portions of Suzuki … to properly reject claim 1” on pages 13-14 of the amendment. Assuming that Suzuki does not disclose “wherein the plurality of viewing angle controlling patterns are directly on the thin film encapsulation layer in the openings while the transparent material and the plurality of viewing angle controlling patterns of the viewing angle controlling member are spaced from an entirety of a common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer” of the amended claim 1, as argued by the Applicant, Aoyama, at least Fig. 9 explicitly discloses the above underlined limitations because (i) the adhesive layer 141 of Aoyama performs a similar function of the protective film 16 of Suzuki that is to cover and/or protect the light emitting element (see Suzuki at least ¶ 51 and Aoyama at least ¶ 164) and, moreover, the function of the thin film encapsulation layer in the OLED display device is to cover and/or protect the light emitting element layer is well-known in the OLED display art (also see at least ¶ 80 of Park as another prior art; or see ¶ 74 of the instant application;) (ii) the thin film encapsulation layer being a single layer of inorganic or organic material or a multi-layer of alternately stacked organic and inorganic materials is also well-known in the OLED display art before the invention of the instant application (see at least ¶ 80 of Park;) and (iii) Aoyama further teaches the adhesive layer 141 having an organic layer having a low moisture and permeability or a two-component mixture-type of an organic layer having a low moisture and permeability and an inorganic material layer including titanium oxide which is same material of the protective film of Suzuki (see Aoyama ¶¶ 323-325; Suzuki ¶ 51.) Accordingly, the adhesive layer of Aoyama corresponds to a thin film encapsulation layer and at least one or both Suzuki’s the protective film 16 and Aoyama’s the adhesive layer 141 including an inorganic material film.
Moreover, Applicant argues on page 15: “Accordingly, a person having ordinary skill in the art would have had no apparent reason to modify the alleged thin film encapsulation layer 16 of Suzuki with the adhesive layer 141 in Aoyama to arrive at the embodiment recited in amended claim 1.” Examiner respectfully disagrees because the modification to the Suzuki display does not replace the alleged thin film encapsulation layer 16 of Suzuki with the adhesive layer 141 of Aoyama, but merely have the alleged thin film encapsulation layer 16 of Suzuki between the entirely common electrode 15 and the viewing angle controlling member [17, 18], in view of the teaching in Aoyama.
With respect to the rejection of claim 1 under 35 U.S.C. 102 as being anticipated by Park in the previous Office action, Applicant amends this claim and provides on pages 15-17 of the amendment arguments. Without conceding the propriety of the arguments, the rejection is hereby withdrawn in light of the amendment to this claim.
With respect to the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama in the previous Office action, the same response to the same argument of claim 1 is applied.
With respect to the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Park in view Suzuki in the previous Office action, Applicant amends this claim and provides on pages 19-20 of the amendment arguments which have been considered but they are not persuasive because Applicant is attacking references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the limitations, “openings extending from a top surface to a bottom surface of a transparent material of the viewing angle controlling member, the viewing angle controlling member comprising a plurality of viewing angle controlling patterns filling the openings while a top surface of the viewing angle controlling patterns are exposed by the openings at the top surface of the transparent material of the viewing angle controlling member” of the newly amended claim 20, are taught by the Suzuki reference with the benefit of rendering the emission light reflected and emitted to outside and thus leading to enhancement in efficiency of the light extraction (see Suzuki at least ¶ 34.)
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Note that since the pending claims 1-5 and 10-23 are directed to a completely-made display, some elements are covered by other elements, thereby rendering some covered elements no longer to be exposed. Specifically, Fig. 5 of this application, as best understood shows openings of the viewing angle controlling member [300] filled with the viewing angle controlling patterns [350] which overlaps and covers the thin film encapsulation layer [270] in the overlapped area, thereby the thin film encapsulation layer [270] not exposing in the overlapped area. Therefore, in light of the disclosure of this application, the claimed opening is construed to correspond to the overlapped area filled with the viewing angle controlling pattern which overlaps and covers the thin film encapsulation layer in the overlapped area.

FIRST SET OF REJECTIONS:
Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2017/0229519 A1.)
As per claim 1, Suzuki discloses a display (see at least Fig. 6) comprising: 
a display member at which a plurality of pixels are defined, the display member comprising a base substrate, a light-emitting element on the base substrate at each pixel, and a thin film encapsulation layer on the light-emitting element and comprising at least one inorganic encapsulation film (see at least Figs. 1, 6, 8, disclosing a display member comprising elements [11-16, 19] at which a plurality of pixels [5] are defined, the display member comprising a base substrate [11], a light-emitting element [12, 14, 15] on the base substrate [11]) at each pixel, and a thin film encapsulation layer [16] on the light-emitting element and comprising at least one inorganic encapsulation film [see ¶ 51];) 
a viewing angle controlling member on the display member and having openings penetrating entirely through a thickness of a transparent material of the viewing angle controlling member to expose a surface of the at least one inorganic encapsulation film of the thin film encapsulation layer, the viewing angle controlling member comprising a plurality of viewing angle controlling patterns filled in the openings while a top surface of the viewing angle controlling patterns are exposed by the openings at a top surface of the transparent material of the viewing angle controlling member (see at least Figs. 1, 8; ¶ 37, ¶ 58, disclosing a viewing angle controlling member which comprises the element [17], a plurality of viewing angle controlling patterns [18], and openings [gaps at ¶ 37, ¶ 58] penetrating entirely through a thickness of a transparent material of the viewing angle controlling member to expose a surface of the at least one inorganic encapsulation film of the thin film encapsulation layer [16] and filled with the plurality of viewing angle controlling patterns [18] in the openings and is on the display member while a top surface of the viewing angle controlling patterns are exposed by the openings at a top surface of the transparent material of the element 17 of the viewing angle controlling member;) and 
a cover window on the plurality of viewing angle controlling patterns (see at least Figs. 1, 8, disclosing a cover window comprising at least an element [21] and being on the plurality of viewing angle controlling patterns [18],) 
wherein the plurality of viewing angle controlling patterns are directly on the thin film encapsulation layer in the openings while the transparent material and the plurality of the viewing angle controlling patterns spaced from an entirety of a common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer (while Figs. 1 and 8 seem to show the plurality of viewing angle controlling patterns 18 and portions of the transparent material 17 [[the portions of 17 surrounding the viewing angle controlling patterns 18] being on the common electrode 15, however, at least ¶ 42 and ¶ 51 explicitly discloses the TFE layer 16 provided between the transparent material 17 and the light emitting elements 10 and on the light emitting elements 10 [i.e., the transparent material 17 not directly on the entirety of common electrode 15] in order to protect the whole light emitting elements 10 including the common electrode 15, thereby rendering the TFE layer 16  provided on the entirety of common electrode 15 of the light emitting elements 10 in order to protect the whole light emitting elements 10. Moreover, Suzuki does not explicitly discuss in detail the viewing angle controlling patterns 18 directly on the common electrode 15. Accordingly, Suzuki expressly discloses: wherein the plurality of viewing angle controlling patterns 18 are directly on the thin film encapsulation layer 16 in the openings [[because, as discussed above, the thin film encapsulation layer 16 is provided on the entirety of common electrode 15]] while the transparent material and the plurality of the viewing angle controlling patterns spaced from an entirety of a common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer.)

As per claim 2, Suzuki discloses the viewing angle controlling patterns comprising at least one of a black-based dye and a metal (see at least ¶ 37.)
As per claim 10, Suzuki discloses the light-emitting element comprising a first electrode on the base substrate, a second electrode opposite to the first electrode, and a light-emitting layer between the first electrode and the second electrode (see at least Fig. 8, disclosing the light-emitting element [12, 14, 15] comprising a first electrode [12] on the base substrate [11], a second electrode [[15] opposite to the first electrode [12], and a light-emitting layer [14] between the first electrode [12] and the second electrode [15]) and each of the pixels comprising a light-emitting area at which a top surface of the first electrode is partially exposed by a pixel definition film on the first electrode, a non-emitting area is defined at a periphery of the light-emitting area, and each of the viewing angle controlling patterns is at the non-emitting area (see at least Figs. 1, 8, disclosing each of the pixels comprising a light-emitting area at which a top surface of the first electrode [12] is partially exposed by a pixel definition film [13] on the first electrode [12], a non-emitting area is defined at a periphery of the light-emitting area, and each of the viewing angle controlling patterns [18] is at the non-emitting area.)
As per claim 11, Suzuki discloses each of the viewing angle controlling patterns not overlapping with the light-emitting area of an adjacent pixel (see at least Fig. 1.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kubota et al. (US 2018/0277610 A1; hereinafter Kubota.)
As per claim 3 , Suzuki discloses the viewing angle controlling member further comprising a light transmission pattern between adjacent ones of the viewing angle controlling patterns (see at least Figs. 1, 8, disclosing the viewing angle controlling member [17, 18] further comprising a color filter [17], as a light transmission pattern, between adjacent ones of the viewing angle controlling patterns [18],) but is silent to the color filter, as the light transmission pattern, comprising a transparent photosensitive material, as claimed.
However, in the same field of endeavor, Kubota discloses a related display [100] (see at least Fig. 5) comprising the color filter [36], as the light transmission pattern, comprising a transparent photosensitive material (see at least Fig. 5; ¶ 110 or ¶ 171,) to at least improve color purity of light emitted from each of the color pixels/subpixels (see at least ¶ 125.)
Suzuki, as discussed above, discloses the color filter, as the light transmission pattern, between adjacent ones of the viewing angle controlling patterns, but is silent to the color filter, as the light transmission pattern, comprising a transparent photosensitive material. Kubota remedies for the above-discussed deficiency of Suzuki by teaching the color filter, as the light transmission pattern, comprising a transparent photosensitive material to at least improve color purity of light emitted from each of the color pixels/subpixels. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Kubota remedying the above-discussed deficiency of Suzuki or to modify the color filter, as the light transmission pattern, of Suzuki to comprise a transparent photosensitive material, in view of the teaching in Kubota, to improve the above modified display of the Suzuki reference for the predictable result of at least improving color purity of light emitted from each of the color pixels/subpixels.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kubota, as applied to claim 3 above, and further in view of Sekine et al. (WO 2019/131487 A1; hereinafter Sekine.)
As per claim 4, Suzuki further discloses a height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns (see at least Fig. 1,) to efficiently reflect the emission light to outside (see at least ¶ 34,) but is silent to “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed.
Sekine, in the same field of endeavor, discloses a related OLED display (see at least Fig. 1; ¶ 15.) Sekine, at least Figs. 13 and 16, discusses various relationships between the height “H” of one of the viewing angle controlling patterns, a distance “L” between two adjacent ones of the reflectors [111] as the claimed viewing angle controlling patterns or a pitch between the adjacent ones of the viewing angle controlling patterns [111], and the desired reflector angle “β” being 60o to 80o, so as to satisfy the total reflection condition to improve the luminance of the subpixel/pixel (see at least ¶ 159; ¶ 178.)
 Suzuki and Sekine, as discussed above, both concern the reflection condition. Sekine, as discussed above, discusses various relationships between the height “H” of one of the viewing angle controlling patterns, a distance “L” between two adjacent ones of the viewing angle controlling patterns or a pitch between the adjacent ones of the viewing angle controlling patterns, and the desired reflector angle “β” being 60o to 80o, so as to satisfy the total reflection condition to improve the luminance of the subpixel/pixel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the relationships between the height of one of the viewing angle controlling patterns, a distance between two adjacent ones of the viewing angle controlling patterns or a pitch between the adjacent ones of the viewing angle controlling patterns, and the desired reflector angle “β” being 60o to 80o, in view of the teaching in Sekine, to improve the above modified display of Suzuki for the predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel.
The above modified Suzuki in view of Sekine obviously renders the various relationships between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns for the desired reflector angle “β” being 60o to 80o, but is silent to the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, specifically “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed.
However, the instant application, specifically ¶ 132 of the specification, discloses:
“[00132] The height h of the viewing angle controlling pattern 350 may be equal to or 
substantially equal to about two or three times the pitch P of the viewing angle 
controlling pattern 350. When the viewing angle controlling pattern 350 has the 
forward-tapered shape, a first inclined angle θ1 formed between a side surface of the 
viewing angle controlling pattern 350 and the top surface of the thin film encapsulation 
layer 270 may be an obtuse angle. For example, the first inclined angle θ1 may be 
equal to or substantially equal to about 91o to about 110°.”

And, Sekine, at least Figs. 13, 16 and 17, also discloses similar features, of the aforementioned paragraph [0132] of the instant application, including the viewing angle controlling pattern (111) having the forward-tapered shape, a first inclined angle θ1 (θ1 = 180o -  β) formed between a side surface of the viewing angle controlling pattern (111) and the horizontal surface is an obtuse angle, e.g., the first inclined angle θ1 is equal to 100o which is in the range of about 91o to about 110°. In other words, the difference between the paragraph [00132] of instant application and the aforementioned teaching of Sekine is a mere design choice of the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, specifically “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed, while both the instant application and Sekine obtain the same predictable result of efficiently reflecting the emission light to outside.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while the above modified Suzuki in view of Aoyama, Kubota, and Sekine may not exemplify the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, specifically “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed, one of ordinary skill in the art would have found it obvious to make the above modified display of Suzuki in view of Aoyama, Kubota, and Sekine having the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, as desired as claimed, in accordance with a particular application, to obtain the same predictable result of efficiently reflecting the emission light to outside.

As per claim 5, Suzuki further discloses at least one of the viewing angle controlling patterns (18) having a forward-tapered shape and an inclined angle between a top surface of the thin film encapsulation layer [[or a top surface of the anode electrode layer 12 of the light emitting element 10]] and a side surface of the at least one of the viewing angle controlling patterns see at least Fig. 1,) to efficiently reflect the emission light to outside (see at least ¶ 34.) Suzuki is silent to the inclined angle being range within a range of 91o to 110°, as claimed.
However, in the same field of endeavor, Sekine discloses a related display (see at least Fig. 1; ¶ 15,) in which the viewing angle controlling patterns having a forward-tapered shape and an inclined angle between a top surface of the anode electrode layer and a side surface of the at least one of the viewing angle controlling patterns being within a range of 91o to 110° (see at least Figs. 13, 16 and 17, disclosing the viewing angle controlling pattern (111) having a forward-tapered shape and a reflector angle β within a range of 70o to 80o or an inclined angle θ1 (θ1 = 180o -  β) between a top surface of the anode electrode layer 121 of the light emitting element and a side surface of the at least one of the viewing angle controlling patterns being within a range of 100o to 110°,) so as to satisfy the total reflection condition to improve the luminance of the pixel/subpixel (see at least ¶¶ 159, 160, 178,181.) 
Suzuki, as discussed above, discloses the inclined angle between the top surface of the thin film encapsulation layer [[or the top surface of the anode electrode layer of the light emitting element]] and a side surface of the at least one of the viewing angle controlling patterns to efficiently reflect the emission light to outside, but is silent to the inclined angle being range within a range of 91o to 110°, as claimed. Sekine, as discussed above, remedies for the aforementioned deficiency of Suzuki by teaching the viewing angle controlling patterns having a forward-tapered shape and an inclined angle between a top surface of the anode electrode layer and a side surface of the at least one of the viewing angle controlling patterns being within a range of 100o to 110° so as to obtain the same predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Sekine remedying the above-discussed deficiency of Suzuki or to modify the at least one of the viewing angle controlling patterns having the inclined angle between a top surface of the thin film encapsulation layer and a side surface of the at least one of the viewing angle controlling patterns being within a range of 100o to 110°, in view of the teaching in Sekine, to obtain the same predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Sekine.
As per claim 12, Suzuki further discloses a height of the viewing angle controlling patterns (18) and a width of the light-emitting area of an adjacent pixel (see at least Fig. 1,) to efficiently reflect the emission light to outside (see at least ¶ 34,) but is silent to “a height of the viewing angle controlling patterns is greater than a width of the light-emitting area of an adjacent pixel” as claimed.
However, in the same field of endeavor, Sekine discloses a related display (see at least Fig. 1; ¶ 15,) in which a height of the viewing angle controlling patterns is greater than a width of the light-emitting area of an adjacent pixel (see at least Figs. 13 and 16, disclosing, for the case of the reflector angle of 80o, a height of the viewing angle controlling patterns (111) being greater than a width of the light-emitting area of an adjacent pixel,) so as to satisfy the total reflection condition to improve the luminance of the pixel/subpixel (see at least ¶¶ 159, 160, 178, 181.) 
Suzuki, as discussed above, discloses the height of the viewing angle controlling patterns and the width of the light-emitting area of an adjacent pixel to efficiently reflect the emission light to outside, but is silent to “a height of the viewing angle controlling patterns is greater than a width of the light-emitting area of an adjacent pixel” as claimed. Sekine, as discussed above, remedies for the aforementioned deficiency of Suzuki by teaching the height of the viewing angle controlling patterns being greater than a width of the light-emitting area of an adjacent pixel, so as to satisfy the total reflection condition to improve the luminance of the pixel/subpixel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Sekine remedying the above-discussed deficiency of Suzuki or to modify the height of the viewing angle controlling patterns being greater than the width of the light-emitting area of an adjacent pixel, in view of the teaching in Sekine, to obtain the same predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Sekine, as applied to claim 12 above, and further in view of Nomura et al. (US 2010/0090595 A1; hereinafter Nomura.)
As per claim 13, Suzuki further discloses each of the pixels comprising a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area (see at least Figs. 1, 8,) wherein the display further comprises a light-barrier pattern see at least ¶ 61, discussing the black matrix provided on a substrate [[the cover window]] to suppress the color mixture and to enhance the efficiency of the light extraction) 
However, in the same field of endeavor, Nomura discloses a related display (see at least Figs. 1, 8; ¶ 35,) in which each of the pixels comprises a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area (see at least Fig. 8,) wherein the display further comprises a light-barrier pattern (23) at the non-exit area on the cover window (21), and wherein the light-barrier pattern overlaps with a corresponding one of the viewing angle controlling patterns in a thickness direction (see at least Figs. 1, 8,) so as to extract light generated in the organic light emitting devices and so as to absorb light reflected by the organic light emitting devices and wiring therebetween, and thereby to improve contrast (see at least ¶ [0048].)
Suzuki, as discussed above, discloses each of the pixels comprising a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area, wherein the display further comprises a light-barrier pattern on the cover window, so as to suppress the color mixture and to enhance the efficiency of the light extraction, but is silent to the above strikethrough features, “the light-barrier pattern being at the non-exit area and overlapping with a corresponding one of the viewing angle controlling patterns in a thickness direction,” as claimed. Sekine, as discussed above, remedies for the aforementioned deficiency of Suzuki by teaching each of the pixels comprising a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area and a light-barrier pattern being at the non-exit area on the cover window and overlapping with a corresponding one of the viewing angle controlling patterns in a thickness direction, so as to extract light generated in the organic light emitting devices and so as to absorb light reflected by the organic light emitting devices and wiring therebetween, and thereby to improve contrast. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Sekine remedying the above-discussed deficiency of Suzuki or to further modify the above modified display of Suzuki to have the light-barrier pattern at the non-exit area on the cover window and overlapping with a corresponding one of the viewing angle controlling patterns in a thickness direction, in view of the teaching in Nomura, to improve the above modified display of the Suzuki reference for the predictable result of efficiently extracting light generated in the organic light emitting devices and absorbing light reflected by the organic light emitting devices and wiring therebetween, and thereby to improve contrast.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Sekine and Nomura, as applied to claim 13 above, and further in view of Aoyama et al. (US 2017/0062528 A1; hereinafter Aoyama.)
As per claims 14-17, the above modified Suzuki discloses the display comprising long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction (see Suzuki at least Figs. 1 and 6,) but is silent to “the plurality of viewing angle controlling patterns have a stripe shape extending in the first direction and are continuously arranged on a border along the long-side edges and the short-side edges” of claims 14-15, “the plurality of viewing angle controlling patterns have a stripe shape extending in the second direction” of claim 16, and “the plurality of viewing angle controlling patterns have a lattice shape extending in the first direction and the second direction” of claim 17.
However, in the same field of endeavor, Aoyama discloses a related display (see at least any of Figs. 9, 10, 13, 14) comprising: long-side edges extending in a first direction; short-side edges extending in a second direction crossing the first direction (see at least Figs. 1, 8E, 8F;) and a plurality of viewing angle controlling patterns [132] being directly on a thin film encapsulation layer [141] while being spaced from an entirely of a common electrode [113] of a light-emitting element [40] by the thin film encapsulation layer [141], thereby sealing the entirely of the light-emitting element (see at least any of Figs. 9, 10, 13, 14; ¶¶ 164-165,) wherein the plurality of viewing angle controlling patterns have a lattice shape including a stripe shape extending in the first direction and a stripe shape extending in the second direction and are continuously arranged on a border along the long-side edges and the short-side edges (see at least Figs. 1, 8E, 8F; ¶¶ 159, 160,) so as to improve the viewing angle characteristics (see at least ¶ 87.)
The above modified Suzuki, as discussed above, discloses the display comprising long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction, but is silent to “the plurality of viewing angle controlling patterns have a stripe shape extending in the first direction and are continuously arranged on a border along the long-side edges and the short-side edges” of claims 14-15, “the plurality of viewing angle controlling patterns have a stripe shape extending in the second direction” of claim 16, and “the plurality of viewing angle controlling patterns have a lattice shape extending in the first direction and the second direction” of claim 17. Aoyama, as discussed above, further discloses the related display comprising: long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction, wherein the plurality of viewing angle controlling patterns have a lattice shape including a stripe shape extending in the first direction and a stripe shape extending in the second direction and are continuously arranged on a border along the long-side edges and the short-side edges, so as to improve the viewing angle characteristics. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified display of Suzuki’s the plurality of viewing angle controlling patterns to have a lattice shape including a stripe shape extending in the first direction and a stripe shape extending in the second direction and to be continuously arranged on a border along the long-side edges and the short-side edges, in view of the teaching in Aoyama, to improve the above modified display of the Suzuki reference for the predictable result of at least improving the viewing angle characteristics.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Sekine and Nomura, as applied to claim 13 above, and further in view of Nakamura et al. (US 2019/0243180 A1; hereinafter Nakamura.)
As per claim 18, the above modified Suzuki is silent to “a through-hole extending through the display member and the viewing angle controlling member in a thickness direction, wherein the viewing angle controlling patterns surround the through-hole” as claimed.
However, in the same field of endeavor, Nakamura discloses a display (see at least Fig. 1A; ¶ 35) comprising: a through-hole extending through the display member and the viewing angle controlling member in a thickness direction, wherein the viewing angle controlling patterns surround the through-hole (see at least Figs. 1, 2, 4(a); ¶ 6]; ¶ 21, disclosing a see-through camera hole extending through the display member [5-7] and the viewing angle controlling member including the light blocking part DS and the light transmitting part TS, in a thickness direction, wherein the light blocking part DS, as the viewing angle controlling patterns, surround the see-through camera hole,) to achieve an increased optical transmittance at a point in time when light reaches the imaging element, such as a camera (see at least ¶¶ 6-7.) Nakamura further teaches that the display device including the imaging element, such as a camera, for capturing an image of photographic subject is well-known in the art (see at least ¶ 3.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified display of Suzuki to include a camera through-hole and an imaging element, such as a camera, in view of the teaching in Nakamura, to improve the above modified display of the Suzuki reference for the predictable result of providing imaging/camera function with an increased amount of light reaching the imaging element.

Claims 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama.
As per claim 19, Suzuki does not explicitly disclose the display comprising: a touch member and a polarization layer, as claimed.
However, in the same field of endeavor, Aoyama discloses a related display (see at least any of Figs. 9, 10, 13, 14) comprising: a touch member on the plurality of viewing angle controlling patterns; and a polarization layer on the touch member (see at least Fig. 14, disclosing a touch member comprising elements [162-164] on the plurality of viewing angle controlling patterns [132]; and a polarization layer [130] on the touch member.) Aoyama further teaches that the display including a touch member provides a combination of an output device having a function of displaying an image and an input device having a function of sensing contact or approach of an object (see at least ¶¶ 330-333) and the display including a polarization layer results in suppression of external light reflection on a reflective member (see at least ¶ 184.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a touch member and a polarization layer in the display of Suzuki, in view of the teaching in the Aoyama reference, to improve the above modified display of the Suzuki reference for the predictable result of providing a user a combination of an output device having a function of displaying an image and an input device having a function of sensing contact or approach of an object and suppressing external light reflection on a reflective member.

As per claim 20, see the discussion in the rejections of claims 1, 10, 11 and 19 for similar limitations. Suzuki further discloses the openings extending from a top surface to a bottom surface of the viewing angle controlling member (see the above rejection of claim 1 for the openings filled with the viewing angle controlling patterns; further see at least any of Figs. 1, 3, 5; ¶ 37, ¶ 58, disclosing the openings extending from a top surface to a bottom surface of the viewing angle controlling member [17, 18, gaps/opening].)

As per claim 21, see the discussion in the rejection of claim 2 for similar limitation.
	As per claim 23, the above modified Suzuki in view of Aoyama obviously renders the viewing angle controlling member being between the touch member and the polarization layer, or the viewing angle controlling member being between the polarization layer and the cover window (see Aoyama at least Fig. 14; ¶ 371, disclosing the viewing angle controlling member comprising element [133] and being between the touch member [162-164] and the polarization layer [130].)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama, as applied to claim 21 above, and further in view of Kubota.
As per claim 22, Suzuki discloses the viewing angle controlling member further comprising a light transmission pattern between adjacent ones of the viewing angle controlling patterns (see at least Figs. 1, 8, disclosing the viewing angle controlling member [17, 18] further comprising a color filter [17], as a light transmission pattern, between adjacent ones of the viewing angle controlling patterns [18],) but is silent to the color filter, as the light transmission pattern, comprising a transparent photosensitive material, as claimed.
However, in the same field of endeavor, Kubota discloses a related display [100] (see at least Fig. 5) comprising the color filter [36], as the light transmission pattern, comprising a transparent photosensitive material (see at least Fig. 5; ¶ 110 or ¶ 171,) to at least improve color purity of light emitted from each of the color pixels/subpixels (see at least ¶ 125.)
Suzuki, as discussed above, discloses the color filter, as the light transmission pattern, between adjacent ones of the viewing angle controlling patterns, but is silent to the color filter, as the light transmission pattern, comprising a transparent photosensitive material. Kubota remedies for the above-discussed deficiency of Suzuki by teaching the color filter, as the light transmission pattern, comprising a transparent photosensitive material to at least improve color purity of light emitted from each of the color pixels/subpixels. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Kubota remedying the above-discussed deficiency of Suzuki or to modify the color filter, as the light transmission pattern, of Suzuki to comprise a transparent photosensitive material, in view of the teaching in Kubota, to improve the above modified display of the Suzuki reference for the predictable result of at least improving color purity of light emitted from each of the color pixels/subpixels.


SECOND/ALTERNATE SET OF REJECTIONS:
This set is made with an assumption that Suzuki’s Figs. 1 and 8 fails to explicitly disclose the limitations, “wherein the plurality of viewing angle controlling patterns are directly on the thin film encapsulation layer in the openings while the transparent material and the plurality of the viewing angle controlling patterns spaced from an entirety of a common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer” of independent claims 1 and 20.

Claims 1, 2, 10, 11, 19-21 and 23, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama.
As per claim 1, Suzuki discloses a display (see at least Fig. 6) comprising: 
a display member at which a plurality of pixels are defined, the display member comprising a base substrate, a light-emitting element on the base substrate at each pixel, and a thin film encapsulation layer on the light-emitting element and comprising at least one inorganic encapsulation film (see at least Figs. 1, 6, 8, disclosing a display member comprising elements [11-16, 19] at which a plurality of pixels [5] are defined, the display member comprising a base substrate [11], a light-emitting element [12, 14, 15] on the base substrate [11]) at each pixel, and a thin film encapsulation layer [16] on the light-emitting element and comprising at least one inorganic encapsulation film [see ¶ 51];) 
a viewing angle controlling member on the display member and having openings penetrating entirely through a thickness of a transparent material of the viewing angle controlling member to expose a surface of the at least one inorganic encapsulation film of the thin film encapsulation layer, the viewing angle controlling member comprising a plurality of viewing angle controlling patterns filled in the openings while a top surface of the viewing angle controlling patterns are exposed by the openings at a top surface of the transparent material of the viewing angle controlling member (see at least Figs. 1, 8; ¶ 37, ¶ 58, disclosing a viewing angle controlling member which comprises the element [17], a plurality of viewing angle controlling patterns [18], and openings [gaps at ¶ 37, ¶ 58] penetrating entirely through a thickness of a transparent material of the viewing angle controlling member to expose a surface of the at least one inorganic encapsulation film of the thin film encapsulation layer [16] and filled with the plurality of viewing angle controlling patterns [18] in the openings and is on the display member while a top surface of the viewing angle controlling patterns are exposed by the openings at a top surface of the transparent material of the element 17 of the viewing angle controlling member;) and 
a cover window on the plurality of viewing angle controlling patterns (see at least Figs. 1, 8, disclosing a cover window comprising at least an element [21] and being on the plurality of viewing angle controlling patterns [18],) 
wherein the plurality of viewing angle controlling patterns are directly on the thin film encapsulation layer in the openings while the transparent material and the plurality of viewing angle controlling patterns are spaced from a portion of a common electrode of the light-emitting element by the thin film encapsulation layer (see at least Fig. 1 and the below annotated Fig. 8, disclosing the plurality of viewing angle controlling patterns [18] directly on the thin film encapsulation layer [16] in the above-discussed openings while the transparent material 17 and the plurality of viewing angle controlling patterns 18 are spaced from a portion of a common electrode 15 of the light-emitting element [12, 14, 15] by the thin film encapsulation layer [16].)

    PNG
    media_image1.png
    517
    686
    media_image1.png
    Greyscale

Accordingly, Suzuki discloses all limitations of this claim except that Suzuki, as discussed above, discloses the transparent material and the plurality of viewing angle controlling patterns spaced from the portion (instead of the entirety as claimed) of the common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer. 
However, in the same field of endeavor, Aoyama discloses a related display (see at least any of Figs. 9, 10, 13, 14,) wherein the plurality of viewing angle controlling patterns [132] are directly on the thin film encapsulation layer in the openings while the transparent material and the plurality of viewing angle controlling patterns are spaced from the entirety of the common electrode of the light-emitting element by the thin film encapsulation layer including at least an organic layer or at least an inorganic layer (see at least any of Figs. 9, 10, 13, 14; ¶¶ 164-165, disclosing: wherein the plurality of viewing angle controlling patterns 132 are directly on the thin film encapsulation layer 141 in the openings filled with plurality of viewing angle controlling patterns 132 while the transparent material 131 and the plurality of viewing angle controlling patterns 132 are spaced from the entirety of the common electrode 113 of the light-emitting element 40 by the thin film encapsulation layer 141; further see Aoyama ¶¶ 323-325, disclosing the adhesive layer 141 having an organic layer having a low moisture and permeability or a two-component mixture-type of an organic layer having a low moisture and permeability and an inorganic material layer including titanium oxide.)
Suzuki, as discussed above, discloses the transparent material and the plurality of viewing angle controlling patterns spaced from the portion (instead of the entirety as claimed) of the common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer. Aoyama, as discussed above, teaches the thin film encapsulation layer protecting the light emitting elements by disposing the thin film encapsulation layer on the entirety of the common electrode of the light-emitting element to render the transparent material and the plurality of viewing angle controlling patterns spaced from the entirety of the common electrode of the light-emitting element by the thin film encapsulation layer including at least an organic layer or at least an inorganic layer, thereby sealing and protecting the entirety of the light-emitting element. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the thin film encapsulation layer in Suzuki to cover the entirety of the common electrode of the light-emitting element, in view of the teaching in the Aoyama reference, to improve the above modified display of the Suzuki reference for the predictable result of sealing and protecting the entirety of the light-emitting element. Accordingly, the above modified Suzuki in view of Aoyama obviously renders all limitations of this claim.

As per claim 2, Suzuki discloses the viewing angle controlling patterns comprising at least one of a black-based dye and a metal (see at least ¶ 37.)
As per claim 10, Suzuki discloses the light-emitting element comprising a first electrode on the base substrate, a second electrode opposite to the first electrode, and a light-emitting layer between the first electrode and the second electrode (see at least Fig. 8, disclosing the light-emitting element [12, 14, 15] comprising a first electrode [12] on the base substrate [11], a second electrode [[15] opposite to the first electrode [12], and a light-emitting layer [14] between the first electrode [12] and the second electrode [15]) and each of the pixels comprising a light-emitting area at which a top surface of the first electrode is partially exposed by a pixel definition film on the first electrode, a non-emitting area is defined at a periphery of the light-emitting area, and each of the viewing angle controlling patterns is at the non-emitting area (see at least Figs. 1, 8, disclosing each of the pixels comprising a light-emitting area at which a top surface of the first electrode [12] is partially exposed by a pixel definition film [13] on the first electrode [12], a non-emitting area is defined at a periphery of the light-emitting area, and each of the viewing angle controlling patterns [18] is at the non-emitting area.)
As per claim 11, Suzuki discloses each of the viewing angle controlling patterns not overlapping with the light-emitting area of an adjacent pixel (see at least Fig. 1.)

As per claim 19, the above modified Suzuki in view of Aoyama does not explicitly discloses the display comprising: a touch member and a polarization layer, as claimed.
However, Aoyama further discloses the display comprising: a touch member on the plurality of viewing angle controlling patterns; and a polarization layer on the touch member (see at least Fig. 14, disclosing a touch member comprising elements [162-164] on the plurality of viewing angle controlling patterns [132]; and a polarization layer [130] on the touch member.) Aoyama further teaches that the display including a touch member provides a combination of an output device having a function of displaying an image and an input device having a function of sensing contact or approach of an object (see at least ¶¶ 330-333) and the display including a polarization layer results in suppression of external light reflection on a reflective member (see at least ¶ 184.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a touch member and a polarization layer in the above modified display of Suzuki, in view of the teaching in the Aoyama reference, to improve the above modified display of the Suzuki reference for the predictable result of providing a user a combination of an output device having a function of displaying an image and an input device having a function of sensing contact or approach of an object and suppressing external light reflection on a reflective member.

As per claim 20, see the discussion in the rejections of claims 1, 10, 11 and 19 for similar limitations. Suzuki further discloses the openings extending from a top surface to a bottom surface of the viewing angle controlling member (see the above rejection of claim 1 for the openings filled with the viewing angle controlling patterns; further see at least any of Figs. 1, 3, 5; ¶ 37, ¶ 58, disclosing the openings extending from a top surface to a bottom surface of the viewing angle controlling member [17, 18, gaps/opening].)

As per claim 21, see the discussion in the rejection of claim 2 for similar limitation.
	As per claim 23, the above modified Suzuki in view of Aoyama obviously renders the viewing angle controlling member being between the touch member and the polarization layer, or the viewing angle controlling member being between the polarization layer and the cover window (see Aoyama at least Fig. 14; ¶ 371, disclosing the viewing angle controlling member comprising element [133] and being between the touch member [162-164] and the polarization layer [130].)

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama, and further in view of Kubota.
As per claims 3 and 22, Suzuki discloses the viewing angle controlling member further comprising a light transmission pattern between adjacent ones of the viewing angle controlling patterns (see at least Figs. 1, 8, disclosing the viewing angle controlling member [17, 18] further comprising a color filter [17], as a light transmission pattern, between adjacent ones of the viewing angle controlling patterns [18],) but is silent to the color filter, as the light transmission pattern, comprising a transparent photosensitive material, as claimed.
However, in the same field of endeavor, Kubota discloses a related display [100] (see at least Fig. 5) comprising the color filter [36], as the light transmission pattern, comprising a transparent photosensitive material (see at least Fig. 5; ¶ 110 or ¶ 171,) to at least improve color purity of light emitted from each of the color pixels/subpixels (see at least ¶ 125.)
Suzuki, as discussed above, discloses the color filter, as the light transmission pattern, between adjacent ones of the viewing angle controlling patterns, but is silent to the color filter, as the light transmission pattern, comprising a transparent photosensitive material. Kubota remedies for the above-discussed deficiency of Suzuki by teaching the color filter, as the light transmission pattern, comprising a transparent photosensitive material to at least improve color purity of light emitted from each of the color pixels/subpixels. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Kubota remedying the above-discussed deficiency of Suzuki or to modify the color filter, as the light transmission pattern, of Suzuki to comprise a transparent photosensitive material, in view of the teaching in Kubota, to improve the above modified display of the Suzuki reference for the predictable result of at least improving color purity of light emitted from each of the color pixels/subpixels.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama and Kubota, and further in view of Sekine.
As per claim 4, Suzuki further discloses a height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns (see at least Fig. 1,) to efficiently reflect the emission light to outside (see at least ¶ 34,) but is silent to “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed.
Sekine, in the same field of endeavor, discloses a related OLED display (see at least Fig. 1; ¶ 15.) Sekine, at least Figs. 13 and 16, discusses various relationships between the height “H” of one of the viewing angle controlling patterns, a distance “L” between two adjacent ones of the reflectors [111] as the claimed viewing angle controlling patterns or a pitch between the adjacent ones of the viewing angle controlling patterns [111], and the desired reflector angle “β” being 60o to 80o, so as to satisfy the total reflection condition to improve the luminance of the subpixel/pixel (see at least ¶ 159; ¶ 178.)
 Suzuki and Sekine, as discussed above, both concern the reflection condition. Sekine, as discussed above, discusses various relationships between the height “H” of one of the viewing angle controlling patterns, a distance “L” between two adjacent ones of the viewing angle controlling patterns or a pitch between the adjacent ones of the viewing angle controlling patterns, and the desired reflector angle “β” being 60o to 80o, so as to satisfy the total reflection condition to improve the luminance of the subpixel/pixel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the relationships between the height of one of the viewing angle controlling patterns, a distance between two adjacent ones of the viewing angle controlling patterns or a pitch between the adjacent ones of the viewing angle controlling patterns, and the desired reflector angle “β” being 60o to 80o, in view of the teaching in Sekine, to improve the above modified display of Suzuki for the predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel.
The above modified Suzuki in view of Sekine obviously renders the various relationships between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns for the desired reflector angle “β” being 60o to 80o, but is silent to the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, specifically “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed.
However, the instant application, specifically ¶ 132 of the specification, discloses:
“[00132] The height h of the viewing angle controlling pattern 350 may be equal to or 
substantially equal to about two or three times the pitch P of the viewing angle 
controlling pattern 350. When the viewing angle controlling pattern 350 has the 
forward-tapered shape, a first inclined angle θ1 formed between a side surface of the 
viewing angle controlling pattern 350 and the top surface of the thin film encapsulation 
layer 270 may be an obtuse angle. For example, the first inclined angle θ1 may be 
equal to or substantially equal to about 91o to about 110°.”

And, Sekine, at least Figs. 13, 16 and 17, also discloses similar features, of the aforementioned paragraph [0132] of the instant application, including the viewing angle controlling pattern (111) having the forward-tapered shape, a first inclined angle θ1 (θ1 = 180o -  β) formed between a side surface of the viewing angle controlling pattern (111) and the horizontal surface is an obtuse angle, e.g., the first inclined angle θ1 is equal to 100o which is in the range of about 91o to about 110°. In other words, the difference between the paragraph [00132] of instant application and the aforementioned teaching of Sekine is a mere design choice of the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, specifically “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed, while both the instant application and Sekine obtain the same predictable result of efficiently reflecting the emission light to outside.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while the above modified Suzuki in view of Aoyama, Kubota, and Sekine may not exemplify the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, specifically “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed, one of ordinary skill in the art would have found it obvious to make the above modified display of Suzuki in view of Aoyama, Kubota, and Sekine having the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, as desired as claimed, in accordance with a particular application, to obtain the same predictable result of efficiently reflecting the emission light to outside.

As per claim 5, Suzuki further discloses at least one of the viewing angle controlling patterns (18) having a forward-tapered shape and an inclined angle between a top surface of the thin film encapsulation layer [[or a top surface of the anode electrode layer 12 of the light emitting element 10]] and a side surface of the at least one of the viewing angle controlling patterns see at least Fig. 1,) to efficiently reflect the emission light to outside (see at least ¶ 34.) Suzuki is silent to the inclined angle being range within a range of 91o to 110°, as claimed.
However, in the same field of endeavor, Sekine discloses a related display (see at least Fig. 1; ¶ 15,) in which the viewing angle controlling patterns having a forward-tapered shape and an inclined angle between a top surface of the anode electrode layer and a side surface of the at least one of the viewing angle controlling patterns being within a range of 91o to 110° (see at least Figs. 13, 16 and 17, disclosing the viewing angle controlling pattern (111) having a forward-tapered shape and a reflector angle β within a range of 70o to 80o or an inclined angle θ1 (θ1 = 180o -  β) between a top surface of the anode electrode layer 121 of the light emitting element and a side surface of the at least one of the viewing angle controlling patterns being within a range of 100o to 110°,) so as to satisfy the total reflection condition to improve the luminance of the pixel/subpixel (see at least ¶¶ 159, 160, 178,181.) 
Suzuki, as discussed above, discloses the inclined angle between the top surface of the thin film encapsulation layer [[or the top surface of the anode electrode layer of the light emitting element]] and a side surface of the at least one of the viewing angle controlling patterns to efficiently reflect the emission light to outside, but is silent to the inclined angle being range within a range of 91o to 110°, as claimed. Sekine, as discussed above, remedies for the aforementioned deficiency of Suzuki by teaching the viewing angle controlling patterns having a forward-tapered shape and an inclined angle between a top surface of the anode electrode layer and a side surface of the at least one of the viewing angle controlling patterns being within a range of 100o to 110° so as to obtain the same predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Sekine remedying the above-discussed deficiency of Suzuki or to modify the at least one of the viewing angle controlling patterns having the inclined angle between a top surface of the thin film encapsulation layer and a side surface of the at least one of the viewing angle controlling patterns being within a range of 100o to 110°, in view of the teaching in Sekine, to obtain the same predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama and Sekine.
As per claim 12, Suzuki further discloses a height of the viewing angle controlling patterns (18) and a width of the light-emitting area of an adjacent pixel (see at least Fig. 1,) to efficiently reflect the emission light to outside (see at least ¶ 34,) but is silent to “a height of the viewing angle controlling patterns is greater than a width of the light-emitting area of an adjacent pixel” as claimed.
However, in the same field of endeavor, Sekine discloses a related display (see at least Fig. 1; ¶ 15,) in which a height of the viewing angle controlling patterns is greater than a width of the light-emitting area of an adjacent pixel (see at least Figs. 13 and 16, disclosing, for the case of the reflector angle of 80o, a height of the viewing angle controlling patterns (111) being greater than a width of the light-emitting area of an adjacent pixel,) so as to satisfy the total reflection condition to improve the luminance of the pixel/subpixel (see at least ¶¶ 159, 160, 178, 181.) 
Suzuki, as discussed above, discloses the height of the viewing angle controlling patterns and the width of the light-emitting area of an adjacent pixel to efficiently reflect the emission light to outside, but is silent to “a height of the viewing angle controlling patterns is greater than a width of the light-emitting area of an adjacent pixel” as claimed. Sekine, as discussed above, remedies for the aforementioned deficiency of Suzuki by teaching the height of the viewing angle controlling patterns being greater than a width of the light-emitting area of an adjacent pixel, so as to satisfy the total reflection condition to improve the luminance of the pixel/subpixel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Sekine remedying the above-discussed deficiency of Suzuki or to modify the height of the viewing angle controlling patterns being greater than the width of the light-emitting area of an adjacent pixel, in view of the teaching in Sekine, to obtain the same predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama and Sekine, and further in view of Nomura.
As per claim 13, Suzuki further discloses each of the pixels comprising a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area (see at least Figs. 1, 8,) wherein the display further comprises a light-barrier pattern see at least ¶ 61, discussing the black matrix provided on a substrate [[the cover window]] to suppress the color mixture and to enhance the efficiency of the light extraction) 
However, in the same field of endeavor, Nomura discloses a related display (see at least Figs. 1, 8; ¶ 35,) in which each of the pixels comprises a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area (see at least Fig. 8,) wherein the display further comprises a light-barrier pattern (23) at the non-exit area on the cover window (21), and wherein the light-barrier pattern overlaps with a corresponding one of the viewing angle controlling patterns in a thickness direction (see at least Figs. 1, 8,) so as to extract light generated in the organic light emitting devices and so as to absorb light reflected by the organic light emitting devices and wiring therebetween, and thereby to improve contrast (see at least ¶ [0048].)
Suzuki, as discussed above, discloses each of the pixels comprising a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area, wherein the display further comprises a light-barrier pattern on the cover window, so as to suppress the color mixture and to enhance the efficiency of the light extraction, but is silent to the above strikethrough features, “the light-barrier pattern being at the non-exit area and overlapping with a corresponding one of the viewing angle controlling patterns in a thickness direction,” as claimed. Sekine, as discussed above, remedies for the aforementioned deficiency of Suzuki by teaching each of the pixels comprising a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area and a light-barrier pattern being at the non-exit area on the cover window and overlapping with a corresponding one of the viewing angle controlling patterns in a thickness direction, so as to extract light generated in the organic light emitting devices and so as to absorb light reflected by the organic light emitting devices and wiring therebetween, and thereby to improve contrast. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Sekine remedying the above-discussed deficiency of Suzuki or to further modify the above modified display of Suzuki to have the light-barrier pattern at the non-exit area on the cover window and overlapping with a corresponding one of the viewing angle controlling patterns in a thickness direction, in view of the teaching in Nomura, to improve the above modified display of the Suzuki reference for the predictable result of efficiently extracting light generated in the organic light emitting devices and absorbing light reflected by the organic light emitting devices and wiring therebetween, and thereby to improve contrast.

As per claims 14-17, the above modified Suzuki discloses the display comprising long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction (see Suzuki at least Figs. 1 and 6,) but is silent to “the plurality of viewing angle controlling patterns have a stripe shape extending in the first direction and are continuously arranged on a border along the long-side edges and the short-side edges” of claims 14-15, “the plurality of viewing angle controlling patterns have a stripe shape extending in the second direction” of claim 16, and “the plurality of viewing angle controlling patterns have a lattice shape extending in the first direction and the second direction” of claim 17.
However, Aoyama further discloses the display comprising: long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction (see at least Figs. 1, 8E, 8F,) wherein the plurality of viewing angle controlling patterns have a lattice shape including a stripe shape extending in the first direction and a stripe shape extending in the second direction and are continuously arranged on a border along the long-side edges and the short-side edges (see at least Figs. 1, 8E, 8F; ¶¶ 159, 160,) so as to improve the viewing angle characteristics (see at least ¶ 87.)
The above modified Suzuki, as discussed above, discloses the display comprising long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction, but is silent to “the plurality of viewing angle controlling patterns have a stripe shape extending in the first direction and are continuously arranged on a border along the long-side edges and the short-side edges” of claims 14-15, “the plurality of viewing angle controlling patterns have a stripe shape extending in the second direction” of claim 16, and “the plurality of viewing angle controlling patterns have a lattice shape extending in the first direction and the second direction” of claim 17. Aoyama, as discussed above, further discloses the related display comprising: long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction, wherein the plurality of viewing angle controlling patterns have a lattice shape including a stripe shape extending in the first direction and a stripe shape extending in the second direction and are continuously arranged on a border along the long-side edges and the short-side edges, so as to improve the viewing angle characteristics. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified display of Suzuki’s the plurality of viewing angle controlling patterns to have a lattice shape including a stripe shape extending in the first direction and a stripe shape extending in the second direction and to be continuously arranged on a border along the long-side edges and the short-side edges, in view of the teaching in Aoyama, to improve the above modified display of the Suzuki reference for the predictable result of at least improving the viewing angle characteristics.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoyama, Sekine and Nomura, as applied to claim 13, and further in view of Nakamura et al. (US 2019/0243180 A1; hereinafter Nakamura.)
As per claim 18, the above modified Suzuki is silent to “a through-hole extending through the display member and the viewing angle controlling member in a thickness direction, wherein the viewing angle controlling patterns surround the through-hole” as claimed.
However, in the same field of endeavor, Nakamura discloses a display (see at least Fig. 1A; ¶ 35) comprising: a through-hole extending through the display member and the viewing angle controlling member in a thickness direction, wherein the viewing angle controlling patterns surround the through-hole (see at least Figs. 1, 2, 4(a); ¶ 6]; ¶ 21, disclosing a see-through camera hole extending through the display member [5-7] and the viewing angle controlling member including the light blocking part DS and the light transmitting part TS, in a thickness direction, wherein the light blocking part DS, as the viewing angle controlling patterns, surround the see-through camera hole,) to achieve an increased optical transmittance at a point in time when light reaches the imaging element, such as a camera (see at least ¶¶ 6-7.) Nakamura further teaches that the display device including the imaging element, such as a camera, for capturing an image of photographic subject is well-known in the art (see at least ¶ 3.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified display of Suzuki to include a camera through-hole and an imaging element, such as a camera, in view of the teaching in Nakamura, to improve the above modified display of the Suzuki reference for the predictable result of providing imaging/camera function with an increased amount of light reaching the imaging element.





THIRD/ALTERNATE SET OF REJECTIONS:
This set is made with an assumption that Suzuki’s Figs. 1 and 8 fails to explicitly disclose the limitations, “wherein the plurality of viewing angle controlling patterns are directly on the thin film encapsulation layer in the openings while the transparent material and the plurality of the viewing angle controlling patterns spaced from an entirety of a common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer” of independent claims 1 and 20.

Claims 1-3, 10, 11, and 19-22, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park et al. (US 2019/0115411 A1; hereinafter Park.)
As per claim 1, Suzuki discloses a display (see at least Fig. 6) comprising: 
a display member at which a plurality of pixels are defined, the display member comprising a base substrate, a light-emitting element on the base substrate at each pixel, and a thin film encapsulation layer on the light-emitting element and comprising at least one inorganic encapsulation film (see at least Figs. 1, 6, 8, disclosing a display member comprising elements [11-16, 19] at which a plurality of pixels [5] are defined, the display member comprising a base substrate [11], a light-emitting element [12, 14, 15] on the base substrate [11]) at each pixel, and a thin film encapsulation layer [16] on the light-emitting element and comprising at least one inorganic encapsulation film [see ¶ 51];) 
a viewing angle controlling member on the display member and having openings penetrating entirely through a thickness of a transparent material of the viewing angle controlling member to expose a surface of the at least one inorganic encapsulation film of the thin film encapsulation layer, the viewing angle controlling member comprising a plurality of viewing angle controlling patterns filled in the openings while a top surface of the viewing angle controlling patterns are exposed by the openings at a top surface of the transparent material of the viewing angle controlling member (see at least Figs. 1, 8; ¶ 37, ¶ 58, disclosing a viewing angle controlling member which comprises the element [17], a plurality of viewing angle controlling patterns [18], and openings [gaps at ¶ 37, ¶ 58] penetrating entirely through a thickness of a transparent material of the viewing angle controlling member to expose a surface of the at least one inorganic encapsulation film of the thin film encapsulation layer [16] and filled with the plurality of viewing angle controlling patterns [18] in the openings and is on the display member while a top surface of the viewing angle controlling patterns are exposed by the openings at a top surface of the transparent material of the element 17 of the viewing angle controlling member;) and 
a cover window on the plurality of viewing angle controlling patterns (see at least Figs. 1, 8, disclosing a cover window comprising at least an element [21] and being on the plurality of viewing angle controlling patterns [18],) 
wherein the plurality of viewing angle controlling patterns are directly on the thin film encapsulation layer in the openings while the transparent material and the plurality of viewing angle controlling patterns are spaced from a portion of a common electrode of the light-emitting element by the thin film encapsulation layer (see at least Fig. 1 and the below annotated Fig. 8, disclosing the plurality of viewing angle controlling patterns [18] directly on the thin film encapsulation layer [16] in the above-discussed openings while the transparent material 17 and the plurality of viewing angle controlling patterns 18 are spaced from a portion of a common electrode 15 of the light-emitting element [12, 14, 15] by the thin film encapsulation layer [16].)

    PNG
    media_image1.png
    517
    686
    media_image1.png
    Greyscale

Accordingly, Suzuki discloses all limitations of this claim except that Suzuki, as discussed above, discloses the transparent material and the plurality of viewing angle controlling patterns spaced from the portion (instead of the entirety as claimed) of the common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer. 
However, in the same field of endeavor, Park discloses a related display (see at least Figs. 3, 10, 11,) wherein the plurality of viewing angle controlling patterns are directly on the thin film encapsulation layer in the openings while the transparent material and the plurality of viewing angle controlling patterns are spaced from the entirety of the common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer (see at least any of Figs. 10, 11; ¶ 80; ¶ 113 , disclosing: wherein the plurality of viewing angle controlling patterns LBP are directly on the thin film encapsulation layer TFE in the openings filled with plurality of viewing angle controlling patterns LBP while the transparent material PLL and the plurality of viewing angle controlling patterns LBP are spaced from the entirety of the common electrode CE of the light-emitting element OLED by the at least one inorganic encapsulation film of the thin film encapsulation layer TFE.)
Suzuki, as discussed above, discloses the transparent material and the plurality of viewing angle controlling patterns spaced from the portion (instead of the entirety as claimed) of the common electrode of the light-emitting element by the at least one inorganic encapsulation film of the thin film encapsulation layer. Park, as discussed above, teaches the thin film encapsulation layer protecting the light emitting elements by disposing the thin film encapsulation layer on the entirety of the common electrode of the light-emitting element to render the transparent material and the plurality of viewing angle controlling patterns spaced from the entirety of the common electrode of the light-emitting element by the thin film encapsulation layer including at least inorganic encapsulation film, thereby sealing and protecting the entirety of the light-emitting element. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the thin film encapsulation layer in Suzuki to cover the entirety of the common electrode of the light-emitting element, in view of the teaching in the Park reference, to improve the above modified display of the Suzuki reference for the predictable result of covering and protecting the entirety of the light-emitting element. Accordingly, the above modified Suzuki in view of Park obviously renders all limitations of this claim.

As per claim 2, Suzuki discloses the viewing angle controlling patterns comprising at least one of a black-based dye and a metal (see Suzuki at least ¶ 37; see Park at least ¶ 127, also disclosing the same.)
As per claim 3, the above modified Suzuki obviously renders the viewing angle controlling member further comprising a light transmission pattern between adjacent ones of the viewing angle controlling patterns, the light transmission pattern comprising a transparent photosensitive material (see Park at least Figs. 10-11; ¶ 132, disclosing the viewing angle controlling member LBL further comprising a light transmission pattern comprising part of the element [PLL] between adjacent ones of the viewing angle controlling patterns [LBP], the light transmission pattern comprising a transparent photosensitive material to allow the light emitted from the OLED to outside.)
As per claim 10, Suzuki discloses the light-emitting element comprising a first electrode on the base substrate, a second electrode opposite to the first electrode, and a light-emitting layer between the first electrode and the second electrode (see at least Suzuki Fig. 8, disclosing the light-emitting element [12, 14, 15] comprising a first electrode [12] on the base substrate [11], a second electrode [[15] opposite to the first electrode [12], and a light-emitting layer [14] between the first electrode [12] and the second electrode [15]; also see Park at least Fig. 11, disclosing the light-emitting element [OLED] comprising a first electrode [AE] on the base substrate, a second electrode [CE] opposite to the first electrode [AE], and a light-emitting layer [EML] between the first electrode [AE] and the second electrode [CE]) and each of the pixels comprising a light-emitting area at which a top surface of the first electrode is partially exposed by a pixel definition film on the first electrode, a non-emitting area is defined at a periphery of the light-emitting area, and each of the viewing angle controlling patterns is at the non-emitting area (see Suzuki at least Figs. 1, 8, disclosing each of the pixels comprising a light-emitting area at which a top surface of the first electrode [12] is partially exposed by a pixel definition film [13] on the first electrode [12], a non-emitting area is defined at a periphery of the light-emitting area, and each of the viewing angle controlling patterns [18] is at the non-emitting area; also see Park at least Figs. 3, 10, 11, disclosing each of the pixels comprising a light-emitting area at which a top surface of the first electrode [AE] is partially exposed by a pixel definition film [PDL] on the first electrode [AE], a non-emitting area is defined at a periphery of the light-emitting area, and each of the viewing angle controlling patterns [LBL] is at the non-emitting area.)
As per claim 11, Suzuki discloses each of the viewing angle controlling patterns not overlapping with the light-emitting area of an adjacent pixel (see Suzuki at least Fig. 1; also see Park at least Figs. 10-12, disclosing the same.)

As per claim 19, Park discloses a touch member [TS] on the plurality of viewing angle controlling patterns [LBP] and a polarization layer [POL] on the touch member [TS] (see at least Figs. 10, 11.)

As per claim 19, the above modified Suzuki does not explicitly disclose the display comprising: a touch member and a polarization layer, as claimed.
However, Park further discloses a touch member [TS] on the plurality of viewing angle controlling patterns [LBP] and a polarization layer [POL] on the touch member [TS] (see at least Figs. 10, 11.) Park further teaches that the display including a touch member provides a combination of an output device having a function of displaying an image and an input device having a function of sensing a touch input of a user (see at least ¶ 50) and the display including a polarization layer results in limiting some light to be pass through (see at least ¶ 121.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a touch member and a polarization layer in the display of Suzuki, in view of the teaching in the Park reference, to improve the above modified display of the Suzuki reference for the predictable result of providing a user a combination of an output device having a function of displaying an image and an input device having a function of sensing contact or approach of an object and limiting some light to be pass through the polarization layer.

As per claim 20, see the discussion in the rejections of claims 1, 10, 11 and 19 for similar limitations. Suzuki further discloses the openings extending from a top surface to a bottom surface of the viewing angle controlling member (see the above rejection of claim 1 for the openings filled with the viewing angle controlling patterns; further see at least any of Figs. 1, 3, 5; ¶ 37, ¶ 58, disclosing the openings extending from a top surface to a bottom surface of the viewing angle controlling member [17, 18, gaps/opening].)
As per claims 21-22, see the discussion in the rejection of claims 2-3 for similar limitations.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park, and further in view of Sekine.
As per claim 4, Suzuki further discloses a height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns (see at least Fig. 1,) to efficiently reflect the emission light to outside (see at least ¶ 34,) but is silent to “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed.
Sekine, in the same field of endeavor, discloses a related OLED display (see at least Fig. 1; ¶ 15.) Sekine, at least Figs. 13 and 16, discusses various relationships between the height “H” of one of the viewing angle controlling patterns, a distance “L” between two adjacent ones of the reflectors [111] as the claimed viewing angle controlling patterns or a pitch between the adjacent ones of the viewing angle controlling patterns [111], and the desired reflector angle “β” being 60o to 80o, so as to satisfy the total reflection condition to improve the luminance of the subpixel/pixel (see at least ¶ 159; ¶ 178.)
 Suzuki and Sekine, as discussed above, both concern the reflection condition. Sekine, as discussed above, discusses various relationships between the height “H” of one of the viewing angle controlling patterns, a distance “L” between two adjacent ones of the viewing angle controlling patterns or a pitch between the adjacent ones of the viewing angle controlling patterns, and the desired reflector angle “β” being 60o to 80o, so as to satisfy the total reflection condition to improve the luminance of the subpixel/pixel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the relationships between the height of one of the viewing angle controlling patterns, a distance between two adjacent ones of the viewing angle controlling patterns or a pitch between the adjacent ones of the viewing angle controlling patterns, and the desired reflector angle “β” being 60o to 80o, in view of the teaching in Sekine, to improve the above modified display of Suzuki for the predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel.
The above modified Suzuki in view of Sekine obviously renders the various relationships between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns for the desired reflector angle “β” being 60o to 80o, but is silent to the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, specifically “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed.
However, the instant application, specifically ¶ 132 of the specification, discloses:
“[00132] The height h of the viewing angle controlling pattern 350 may be equal to or 
substantially equal to about two or three times the pitch P of the viewing angle 
controlling pattern 350. When the viewing angle controlling pattern 350 has the 
forward-tapered shape, a first inclined angle θ1 formed between a side surface of the 
viewing angle controlling pattern 350 and the top surface of the thin film encapsulation 
layer 270 may be an obtuse angle. For example, the first inclined angle θ1 may be 
equal to or substantially equal to about 91o to about 110°.”

And, Sekine, at least Figs. 13, 16 and 17, also discloses similar features, of the aforementioned paragraph [0132] of the instant application, including the viewing angle controlling pattern (111) having the forward-tapered shape, a first inclined angle θ1 (θ1 = 180o -  β) formed between a side surface of the viewing angle controlling pattern (111) and the horizontal surface is an obtuse angle, e.g., the first inclined angle θ1 is equal to 100o which is in the range of about 91o to about 110°. In other words, the difference between the paragraph [00132] of instant application and the aforementioned teaching of Sekine is a mere design choice of the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, specifically “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed, while both the instant application and Sekine obtain the same predictable result of efficiently reflecting the emission light to outside.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while the above modified Suzuki in view of Park and Sekine may not exemplify the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, specifically “a height of one of the viewing angle controlling patterns being equal to two or three times a pitch between the adjacent ones of the viewing angle controlling patterns,” as claimed, one of ordinary skill in the art would have found it obvious to make the above modified display of Suzuki in view of Park and Sekine having the particular relationship between the height of one of the viewing angle controlling patterns and a pitch between the adjacent ones of the viewing angle controlling patterns, as desired as claimed, in accordance with a particular application, to obtain the same predictable result of efficiently reflecting the emission light to outside.

As per claim 5, Suzuki further discloses at least one of the viewing angle controlling patterns (18) having a forward-tapered shape and an inclined angle between a top surface of the thin film encapsulation layer [[or a top surface of the anode electrode layer 12 of the light emitting element 10]] and a side surface of the at least one of the viewing angle controlling patterns see at least Fig. 1,) to efficiently reflect the emission light to outside (see at least ¶ 34.) Suzuki is silent to the inclined angle being range within a range of 91o to 110°, as claimed.
However, in the same field of endeavor, Sekine discloses a related display (see at least Fig. 1; ¶ 15,) in which the viewing angle controlling patterns having a forward-tapered shape and an inclined angle between a top surface of the anode electrode layer and a side surface of the at least one of the viewing angle controlling patterns being within a range of 91o to 110° (see at least Figs. 13, 16 and 17, disclosing the viewing angle controlling pattern (111) having a forward-tapered shape and a reflector angle β within a range of 70o to 80o or an inclined angle θ1 (θ1 = 180o -  β) between a top surface of the anode electrode layer 121 of the light emitting element and a side surface of the at least one of the viewing angle controlling patterns being within a range of 100o to 110°,) so as to satisfy the total reflection condition to improve the luminance of the pixel/subpixel (see at least ¶¶ 159, 160, 178,181.) 
Suzuki, as discussed above, discloses the inclined angle between the top surface of the thin film encapsulation layer [[or the top surface of the anode electrode layer of the light emitting element]] and a side surface of the at least one of the viewing angle controlling patterns to efficiently reflect the emission light to outside, but is silent to the inclined angle being range within a range of 91o to 110°, as claimed. Sekine, as discussed above, remedies for the aforementioned deficiency of Suzuki by teaching the viewing angle controlling patterns having a forward-tapered shape and an inclined angle between a top surface of the anode electrode layer and a side surface of the at least one of the viewing angle controlling patterns being within a range of 100o to 110° so as to obtain the same predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Sekine remedying the above-discussed deficiency of Suzuki or to modify the at least one of the viewing angle controlling patterns having the inclined angle between a top surface of the thin film encapsulation layer and a side surface of the at least one of the viewing angle controlling patterns being within a range of 100o to 110°, in view of the teaching in Sekine, to obtain the same predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel.

As per claim 12, Suzuki further discloses a height of the viewing angle controlling patterns (18) and a width of the light-emitting area of an adjacent pixel (see at least Fig. 1,) to efficiently reflect the emission light to outside (see at least ¶ 34,) but is silent to “a height of the viewing angle controlling patterns is greater than a width of the light-emitting area of an adjacent pixel” as claimed.
However, in the same field of endeavor, Sekine discloses a related display (see at least Fig. 1; ¶ 15,) in which a height of the viewing angle controlling patterns is greater than a width of the light-emitting area of an adjacent pixel (see at least Figs. 13 and 16, disclosing, for the case of the reflector angle of 80o, a height of the viewing angle controlling patterns (111) being greater than a width of the light-emitting area of an adjacent pixel,) so as to satisfy the total reflection condition to improve the luminance of the pixel/subpixel (see at least ¶¶ 159, 160, 178, 181.) 
Suzuki, as discussed above, discloses the height of the viewing angle controlling patterns and the width of the light-emitting area of an adjacent pixel to efficiently reflect the emission light to outside, but is silent to “a height of the viewing angle controlling patterns is greater than a width of the light-emitting area of an adjacent pixel” as claimed. Sekine, as discussed above, remedies for the aforementioned deficiency of Suzuki by teaching the height of the viewing angle controlling patterns being greater than a width of the light-emitting area of an adjacent pixel, so as to satisfy the total reflection condition to improve the luminance of the pixel/subpixel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Sekine remedying the above-discussed deficiency of Suzuki or to modify the height of the viewing angle controlling patterns being greater than the width of the light-emitting area of an adjacent pixel, in view of the teaching in Sekine, to obtain the same predictable result of efficiently reflecting the emission light to outside to improve the luminance of the pixel/subpixel.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park and Sekine, as applied to claim 12 above, and further in view of Nomura.
As per claim 13, Suzuki further discloses each of the pixels comprising a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area (see at least Figs. 1, 8,) wherein the display further comprises a light-barrier pattern see at least ¶ 61, discussing the black matrix provided on a substrate [[the cover window]] to suppress the color mixture and to enhance the efficiency of the light extraction) 
However, in the same field of endeavor, Nomura discloses a related display (see at least Figs. 1, 8; ¶ 35,) in which each of the pixels comprises a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area (see at least Fig. 8,) wherein the display further comprises a light-barrier pattern (23) at the non-exit area on the cover window (21), and wherein the light-barrier pattern overlaps with a corresponding one of the viewing angle controlling patterns in a thickness direction (see at least Figs. 1, 8,) so as to extract light generated in the organic light emitting devices and so as to absorb light reflected by the organic light emitting devices and wiring therebetween, and thereby to improve contrast (see at least ¶ [0048].)
Suzuki, as discussed above, discloses each of the pixels comprising a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area, wherein the display further comprises a light-barrier pattern on the cover window, so as to suppress the color mixture and to enhance the efficiency of the light extraction, but is silent to the above strikethrough features, “the light-barrier pattern being at the non-exit area and overlapping with a corresponding one of the viewing angle controlling patterns in a thickness direction,” as claimed. Sekine, as discussed above, remedies for the aforementioned deficiency of Suzuki by teaching each of the pixels comprising a light-exit area comprising the light-emitting area and a non-exit area at a periphery of the light-exit area and a light-barrier pattern being at the non-exit area on the cover window and overlapping with a corresponding one of the viewing angle controlling patterns in a thickness direction, so as to extract light generated in the organic light emitting devices and so as to absorb light reflected by the organic light emitting devices and wiring therebetween, and thereby to improve contrast. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize Sekine remedying the above-discussed deficiency of Suzuki or to further modify the above modified display of Suzuki to have the light-barrier pattern at the non-exit area on the cover window and overlapping with a corresponding one of the viewing angle controlling patterns in a thickness direction, in view of the teaching in Nomura, to improve the above modified display of the Suzuki reference for the predictable result of efficiently extracting light generated in the organic light emitting devices and absorbing light reflected by the organic light emitting devices and wiring therebetween, and thereby to improve contrast.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park, Sekine and Nomura, as applied to claim 13 above, and further in view of Aoyama.
As per claims 14-17, the above modified Suzuki discloses the display comprising long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction (see Suzuki at least Figs. 1 and 6,) but is silent to “the plurality of viewing angle controlling patterns have a stripe shape extending in the first direction and are continuously arranged on a border along the long-side edges and the short-side edges” of claims 14-15, “the plurality of viewing angle controlling patterns have a stripe shape extending in the second direction” of claim 16, and “the plurality of viewing angle controlling patterns have a lattice shape extending in the first direction and the second direction” of claim 17.
However, in the same field of endeavor, Aoyama discloses a related display (see at least any of Figs. 9, 10, 13, 14) comprising: long-side edges extending in a first direction; short-side edges extending in a second direction crossing the first direction (see at least Figs. 1, 8E, 8F;) and a plurality of viewing angle controlling patterns [132] being directly on a thin film encapsulation layer [141] while being spaced from an entirely of a common electrode [113] of a light-emitting element [40] by the thin film encapsulation layer [141], thereby sealing the entirely of the light-emitting element (see at least any of Figs. 9, 10, 13, 14; ¶¶ 164-165,) wherein the plurality of viewing angle controlling patterns have a lattice shape including a stripe shape extending in the first direction and a stripe shape extending in the second direction and are continuously arranged on a border along the long-side edges and the short-side edges (see at least Figs. 1, 8E, 8F; ¶¶ 159, 160,) so as to improve the viewing angle characteristics (see at least ¶ 87.)
The above modified Suzuki, as discussed above, discloses the display comprising long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction, but is silent to “the plurality of viewing angle controlling patterns have a stripe shape extending in the first direction and are continuously arranged on a border along the long-side edges and the short-side edges” of claims 14-15, “the plurality of viewing angle controlling patterns have a stripe shape extending in the second direction” of claim 16, and “the plurality of viewing angle controlling patterns have a lattice shape extending in the first direction and the second direction” of claim 17. Aoyama, as discussed above, further discloses the related display comprising: long-side edges extending in a first direction and short-side edges extending in a second direction crossing the first direction, wherein the plurality of viewing angle controlling patterns have a lattice shape including a stripe shape extending in the first direction and a stripe shape extending in the second direction and are continuously arranged on a border along the long-side edges and the short-side edges, so as to improve the viewing angle characteristics. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified display of Suzuki’s the plurality of viewing angle controlling patterns to have a lattice shape including a stripe shape extending in the first direction and a stripe shape extending in the second direction and to be continuously arranged on a border along the long-side edges and the short-side edges, in view of the teaching in Aoyama, to improve the above modified display of the Suzuki reference for the predictable result of at least improving the viewing angle characteristics.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park, Sekine and Nomura, as applied to claim 13 above, and further in view of Nakamura.
As per claim 18, the above modified Suzuki is silent to “a through-hole extending through the display member and the viewing angle controlling member in a thickness direction, wherein the viewing angle controlling patterns surround the through-hole” as claimed.
However, in the same field of endeavor, Nakamura discloses a display (see at least Fig. 1A; ¶ 35) comprising: a through-hole extending through the display member and the viewing angle controlling member in a thickness direction, wherein the viewing angle controlling patterns surround the through-hole (see at least Figs. 1, 2, 4(a); ¶ 6]; ¶ 21, disclosing a see-through camera hole extending through the display member [5-7] and the viewing angle controlling member including the light blocking part DS and the light transmitting part TS, in a thickness direction, wherein the light blocking part DS, as the viewing angle controlling patterns, surround the see-through camera hole,) to achieve an increased optical transmittance at a point in time when light reaches the imaging element, such as a camera (see at least ¶¶ 6-7.) Nakamura further teaches that the display device including the imaging element, such as a camera, for capturing an image of photographic subject is well-known in the art (see at least ¶ 3.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified display of Suzuki to include a camera through-hole and an imaging element, such as a camera, in view of the teaching in Nakamura, to improve the above modified display of the Suzuki reference for the predictable result of providing imaging/camera function with an increased amount of light reaching the imaging element.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park, and further in view of Aoyama.
As per claim 23, the above modified Suzuki in view of Park obvious renders the viewing angle controlling member being between the touch member and the display member (see Park at least Fig. 11, disclosing the viewing angle controlling member [LBL] being between the touch member [TS] and the display member [DP],) but is silent to “the viewing angle controlling member being between the touch member and the polarization layer,” as claimed. 
However, in the same field of endeavor, Aoyama discloses a related display (see at least Figs. 13-14; ¶ [0355]) comprising: the viewing angle controlling member [132] being between the touch member [162-164] and the display member [11, 21, 40, 211-216, 141] or the viewing angle controlling member [133] being between the touch member [162-164] and the polarization layer [130], to achieve a touch panel with higher visibility (see at least Fig. 14; ¶ [0371].)
The above modified Suzuki in view of Park obvious renders the viewing angle controlling member being between the touch member and the display member. Aoyama, as discussed above, discloses the viewing angle controlling member being between the touch member and the display member or the viewing angle controlling member being between the touch member and the polarization layer, to obtain the same predictable result of achieving the touch panel with higher visibility. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the display of Suzuki to have the viewing angle controlling member being between the touch member and the polarization layer, in view of the teaching in the Aoyama  reference, to obtain the same predictable result of achieving the touch panel with higher visibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626